DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is response to the claims filed on December 20, 2019.  Claims 1 – 14 are presented for examination. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 16, 2021 is acknowledged and being considered by the examiner.

Priority
The applicant's claim for benefit of Provisional Patent Application Serial No. 62/621,604 filed January 25, 2018 has been received and acknowledged.

Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 line 3 recites “suppler”.  This appears to be a typographical error of the word “supplier”.  Appropriate correction is required.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The use of the terms found on pages 10 – 12, and additionally throughout the specification, such as Expedia, Tourico, Priceline, etc., which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites “the vacation deal request” in line 4, “the user’s request” in line 5, “the request” in line 6. It is unclear if these limitations are referencing “at least one user’s request of a vacation” in line 3 or if they are three different requests. For examination purposes the examiner will interpret “the vacation deal request”, “the user’s request”, and “the request” to recite “the at least one user’s request”.
Regarding claim 1, claim 1 recites the limitation "the request result" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes the examiner will interpret this limitation to recite “a result of the at least one user’s request”.
Claims 11 and 12 recite limitations that are parallel in nature to claim 1 and are therefore rejected for similar reasons.
Claims 2 – 10, 13, and 14 are rejected under 35 U.S.C. 112(b) because the claims depend from claim 1 and do not cure its deficiencies.  
Regarding claim 3, the phrase "for example" or “e.g.” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Claim 3 recites the limitation “e.g. using a regular classification algorithm” in line 6.  For examination purposes the examiner will interpret this limitation to recite “using a regular classification algorithm”. 
Claims 4, 8 and 9 are rejected under 35 U.S.C. 112(b) because the claims depend from claim 3 and do not cure its deficiencies.
Regarding claims 5 and 10, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the scope of the claimed invention.  See MPEP § 2173.05(d).  Claim 5, and similarly claim 10, recites the limitation “multiple deal ingredients (such as hotel, flight, car rental)” in line 2.  For examination purposes the examiner will interpret this limitation to recite “multiple deal ingredients”.
The term “attractive” in claims 7 and 9 is a relative term which renders the claim indefinite. The term “attractive” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation oPage 33 lines 3 – 8 describe “attractive” as: 
“An offer may be defined as attractive using any suitable criterion such as but not limited to each or any logical combination of the following: offer cheaper than the market price evaluated by cache, price comparison API, machine learning etc.), for such a room by a certain defined percentage, offer is cheaper by at least X% compared to the most expensive offer by other suppliers. etc.”  
However, it is not possible to ascertain the requisite degree from this description of “attractive”, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination “attractive” will be interpreted as “cheaper compared to deals offered by other suppliers”. 
Claim 10 is rejected under 35 U.S.C. 112(b) because it depends from claim 7 and does not cure its deficiencies.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are directed to systems and a method for recommending multi-modal itineraries.  Therefore, these claims are being interpreted as falling into one of the statutory categories.
Representative claim 1 recites limitations that are certain methods of organizing human activity for commercial interactions including agreements in the form of contracts, marketing or sales activities or behaviors, or business relations.  Claim 1 recites:
A method for managing communications with suppliers; the method comprising: 
for at least one user's request of a vacation deal using a processor to perform: 
retrieving a list of suppliers that support the vacation deal request;
predicting an optimal supplier for the user's request; 
sending the request to the optimal supplier predicted by said predicting; and 
receiving the request result.
The limitations of the features emphasized above, is a process that, under its broadest reasonable interpretation, covers a commercial interaction for searching for vacation deals, which is an abstract idea because a commercial interaction falls into the method of organizing human activity grouping.  The remaining claim features, limitations, and/or steps that are recited beyond the identified judicial exception are considered additional elements.  The additional elements are further evaluated in Step 2A prong 2 and Step 2B to determine if the judicial exception has been integrated into a practical application or amounts to significantly more than the judicial exception.  
The judicial exception is not integrated into a practical application.  The following additional elements are further analyzed in Step 2A prong 2: 
a processor;
The judicial exception is not integrated into a practical application because the additional elements, identified above, are recited at a high level of generality such that it amounts to no more than merely using a computer as a tool to perform the abstract idea. See MPEP 2106.05(f). Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in step 2A with respect to integration of the abstract idea into a practical application, the claims as a whole amount to no more than merely using a computer as a tool to perform the abstract idea. The same analysis applies here in step 2B and does not provide an inventive concept.  Simply implementing the abstract idea on generic computer components is not a practical application of the abstract idea and does not amount to significantly more than the judicial exception.  The claim is not patent eligible. 
Claims 2 – 10, 13, and 14 are dependents of claim 1.  The dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the dependent claims merely further narrow the abstract idea of the independent claims.  Further, claims 2, 3, 4, 6, 7, 8, 9, and 14 recite limitations that use mathematical algorithms, which is also considered an abstract idea. See MPEP 2106.04(a)(2)(I).  The dependent claims recite no additional elements that would integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.  Simply implementing the abstract idea on generic computer components is not a practical application of the judicial exception and does not amount to significantly more than the judicial exception.  The claims are not patent eligible.
	Claims 11 and 12 are independent claims that recite limitations that are parallel in nature to those of claim 1.  Claims 11 and 12 recite additional elements that are similar in nature to a processor as recited in claim 1.  Accordingly, claims 11 and 12 are rejected as being directed towards ineligible subject matter based upon the same analysis as above for claim 1.  
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 3 5, 8, and 11 - 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8898184 B1 to Garman (hereafter Garman). 

Claim 1. Garman teaches the following limitations, 
A method for managing communications with suppliers; (col. 5 line 66 – col. 6 line 1, “…a method and an apparatus for gathering, processing and/or delivering information relevant to one or more implicit and/or explicit user queries”)
the method comprising: 
for at least one user's request of a vacation deal using a processor to perform: (FIG. 1 el. 102 “server”; FIG. 3 col. 6 lines 58 – 61, “When the user is searching for a supported type of information (e.g., product or service purchase information), information is extracted from user actions (see step 306).”; col. 48 lines 17 – 20, “Such a system may search information suppliers for available airline tickets, lodging reservations, rental car availability, travel packages, cruise reservations, bus service, train tickets, and so on.”)
retrieving a list of suppliers that support the at least one user’s request; (col. 6 line 52- col. 7 line 7, “generate a result list for presentation to the user”; col. 11 lines 2 – 4, “The server reviews the itinerary information and determines the travel-suppliers that are most likely to have relevant and available purchasable options.”)
predicting an optimal supplier for the at least one user’s request; (col. 6 lines 61 – 63, “One or more potential suppliers are selected (e.g., automatically selected) by a server in response to the product information (see step 308)”; col. 33 lines 60 – 62, “The Copilot Servlet determines a set of supplier systems to search in an attempt to find items that best satisfy the received request.”)
sending the at least one user’s request to the optimal supplier predicted by said predicting; and (col. 6 lines 63 – 65, “One or more queries are formulated using the extracted information and transferred to each selected supplier.”)
receiving a result of the at least one user’s request. (col. 6 line 67 – col. 7 line 1, “One or more responses are received from the suppliers”)

Claims 11 and 12.  Claims 11 and 12 are directed to a system and a computer program product.  Claims 11 and 12 recite limitations that are parallel in nature as those addressed above for claim 1, which is directed to a method.  Claims 11 and 12 are therefore rejected for the same reasons as set forth above for claim 1. 
 
Claim 2. Garman teaches the method according to claim 1. Garman further teaches, 
wherein said predicting uses a regular classification algorithm. (col. 41 lines 36 – 39, “Within each search adapter there may be logic that applies supplier-specific algorithms to perform further pruning, to determine if the search of the supplier is actually appropriate for the current query.”)

Claim 3. Garman teaches the method according to claim 1. Garman further teaches,
wherein the method is used for managing communications with suppliers for split-based deals; (col. 48 lines 17 – 20, “Such a system may search information suppliers for available airline tickets, lodging reservations, rental car availability, travel packages, cruise reservations, bus service, train tickets, and so on.”)
the method also comprising, for at least one user's request of a vacation deal, decomposing the request to multiple optional splits, and (col. 48 lines 17 – 20, “Such a system may search information suppliers for available airline tickets, lodging reservations, rental car availability, travel packages, cruise reservations, bus service, train tickets, and so on.”)
wherein said retrieving is performed per each split part, (col. 20 lines 32 – 35, “…the same user action may trigger essentially simultaneous searches for all available sub-categories (e.g., air, hotel, car) of the supported type of information (e.g., travel reservations).”)
the method also comprising predicting an optimal split index for the said user request, using a regular classification algorithm, and wherein said predicting the optimal supplier is performed for each of the split parts. (col. 41 lines 36 – 39, “Within each search adapter there may be logic that applies supplier-specific algorithms to perform further pruning, to determine if the search of the supplier is actually appropriate for the current query.”; col. 20 lines 32 – 35, “… the same user action may trigger essentially simultaneous searches for all available sub-categories (e.g., air, hotel, car) of the supported type of information (e.g., travel reservations).”)

Claim 5. Garman teaches the method according to claim 1. Garman further teaches,
where a package deal is composed of multiple deal ingredients and wherein said retrieving, predicting, sending and receiving are performed per each deal ingredient. (col. 48 lines 16 – 20, “search system may be intended to find and present information on the availability of travel reservations. Such a system may search information suppliers for available airline tickets, lodging reservations, rental car availability, travel packages, cruise reservations, bus service, train tickets, and so on.”)

Claim 8. Garman teaches the method according to claim 3. Garman further teaches,
wherein said predicting the optimal supplier uses a regular classification algorithm. (col. 41 lines 36 – 39, “Within each search adapter there may be logic that applies supplier-specific algorithms to perform further pruning, to determine if the search of the supplier is actually appropriate for the current query.”)

Claim 13. Garman teaches the method according to claim 1. Garman further teaches, 
which is applied to managing communications with suppliers for split-based deals; (col. 48 lines 17 – 20, “Such a system may search information suppliers for available airline tickets, lodging reservations, rental car availability, travel packages, cruise reservations, bus service, train tickets, and so on.”)
the method also comprising, for at least one user's request of a vacation deal, decomposing the request to multiple optional splits, and wherein said retrieving is performed per each split part, (col. 20 lines 32 – 35, “In an embodiment of the present invention the same user action may trigger essentially simultaneous searches for all available sub-categories (e.g., air, hotel, car) of the supported type of information (e.g., travel reservations).”)
the method also comprising predicting an optimal set of (split index, supplier of 1.sup.st split part, supplier of 2.sup.nd split part) for the said user request. (col. 6 lines 61 – 65, “One or more potential suppliers are selected (e.g., automatically selected) by a server in response to the product information (see step 308). One or more queries are formulated using the extracted information and transferred to each selected supplier over a network coupling (see step 310).”; col. 33 lines 60 – 62, “The Copilot Servlet determines a set of supplier systems to search in an attempt to find items that best satisfy the received request.”)

Claim 14. Garman teaches the method according to claim 13. Garman further teaches,
wherein the predicting of the optimal set of (split index, supplier of 1.sup.st split part, supplier of 2.sup.nd split part) for the said user request comprises using a classification algorithm. (col. 41 lines 36 – 39, “Within each search adapter there may be logic that applies supplier-specific algorithms to perform further pruning, to determine if the search of the supplier is actually appropriate for the current query.”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 8898184 B1 to Garman in view of Trippin on PTO article “Open Jaws, Nested Flights, and other Airfare tricks” (hereafter Trippin).

Claim 6. Garman teaches the method according to claim 1. Garman does not teach the following limitation, however, Trippin teaches
where a package deal contains flights utilizing the flight optimization methods mentioned in this document as Methods for Flight Price Optimization.  (page 3, para. “NESTED FLIGHTS”, “This is when you buy a round trip ticket from your home airport to Destination 1, and then buy another round trip ticket between Destination 1 and Destination 2.)
This technique of Trippin is applicable to the system of Garman as they both share characteristics and capabilities, namely, they are directed to booking itineraries. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flights of Garman to include nested flights as taught by Trippin. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Garman because nested flights can be significantly cheaper (see page 3 of Trippin, para. “Benefits of Nested Flights”).
Examiner Note: See Fig. 1b and page 17 line 15 – page 18 line 15 of the specification of the instant application describing flight price optimization using nested flights.  

Claims 4, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 8898184 B1 to Garman in view of US 20170372436 A1 to Dalal et al (hereafter Dalal). 

Claim 4. Garman teaches the method according to claim 3. Garman further teaches, 
where said predicting the optimal supplier uses a (col. 41 lines 36 – 39, “Within each search adapter there may be logic that applies supplier-specific algorithms to perform further pruning, to determine if the search of the supplier is actually appropriate for the current query.”; col. 20 lines 32 – 35, “… the same user action may trigger essentially simultaneous searches for all available sub-categories (e.g., air, hotel, car) of the supported type of information (e.g., travel reservations).”;  col. 33 lines 60 – 62, “The Copilot Servlet determines a set of supplier systems to search in an attempt to find items that best satisfy the received request.”)
Garman doesn’t teach where said predicting the optimal supplier uses a probability classification algorithm, however, Dalal teaches, [0013] “…Prediction Engine builds, trains and utilizes a prediction model to further infer which of the service provider accounts are best qualified for the requested service...”, and [0016] “…prediction modeling techniques may include other machine learning models such as a Naïve Bayes model…”.  Examiner notes that Naïve Bayes is a type of probabilistic classification.   
This technique of Dalal is applicable to the method/system of Garman as they both share characteristics and capabilities, namely, they are directed to determining best service providers for a service request. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the predicting of an optimal supplier of Garman to include probability classification algorithms as taught by Dalal. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Garman in order to enable more efficient prediction modeling (see paragraph [0020] of Dalal).

Claim 7. Garman teaches the method according to claim 1.  Garman further teaches, 
wherein said predicting uses a (col. 41 lines 36 – 39, “Within each search adapter there may be logic that applies supplier-specific algorithms to perform further pruning, to determine if the search of the supplier is actually appropriate for the current query.”)
the method also comprising evaluating whether the request result is cheaper compared to deals offered by other suppliers, and, if not, continuing or repeating the method with the next predicted supplier until a cheaper deal is found, or another policy condition has been met. (col. 51 lines 7 – 11, “…filtering the at least one query response using criteria selected from a group including (but not limited to) relative item pricing…”; col. 34 lines 56 – 58, “…start new searches of different suppliers incrementally if the initially-received results were judged inadequate…”)
Garman doesn’t teach where said predicting the optimal supplier uses a probability classification algorithm, however, Dalal teaches, [0013] “…Prediction Engine builds, trains and utilizes a prediction model to further infer which of the service provider accounts are best qualified for the requested service...”, and [0016] “…prediction modeling techniques may include other machine learning models such as a Naïve Bayes model…”.  
The rationale to combine the teachings of Dalal with Garman would persist from claim 4.   

Claim 9. Garman, in view of Dalal, teaches the method according to claim 4. Regarding the following limitation, 
wherein said predicting the optimal supplier iteratively finds, per each split part, the optimal supplier of that split by iteratively using a (col. 41 lines 36 – 39, “Within each search adapter there may be logic that applies supplier-specific algorithms to perform further pruning, to determine if the search of the supplier is actually appropriate for the current query.”; col. 20 lines 32 – 35, “… the same user action may trigger essentially simultaneous searches for all available sub-categories (e.g., air, hotel, car) of the supported type of information (e.g., travel reservations).”; col. 33 lines 60 – 62, “The Copilot Servlet determines a set of supplier systems to search in an attempt to find items that best satisfy the received request.”)
wherein, in each iteration, if the request result is not cheaper compared to deals offered by other suppliers, the method is continued or repeated with the next predicted supplier until an attractive deal is found, or another policy condition has been met. (col. 51 lines 7 – 11, “…filtering the at least one query response using criteria selected from a group including (but not limited to) relative item pricing…”; col. 34 lines 56 – 58, “…start new searches of different suppliers incrementally if the initially-received results were judged inadequate…”)
Garman doesn’t teach where said predicting the optimal supplier uses a probability classification algorithm, however, Dalal teaches, [0013] “…Prediction Engine builds, trains and utilizes a prediction model to further infer which of the service provider accounts are best qualified for the requested service...”, and [0016] “…prediction modeling techniques may include other machine learning models such as a Naïve Bayes model…”.  
The rationale to combine the teachings of Dalal with Garman would persist from claim 4.   

Claim 10. Garman, in view of Dalal, teaches the method according to claim 7. Garman further teaches, 
where a package deal composed of multiple deal ingredients and wherein said retrieving, predicting, sending and receiving are performed per each deal ingredient.  (col. 20 lines 32 – 35, “In an embodiment of the present invention the same user action may trigger essentially simultaneous searches for all available sub-categories (e.g., air, hotel, car) of the supported type of information (e.g., travel reservations).”)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10699332 B1 to Saito et al teaches techniques for determining specific suppliers to query for search results related to travel itineraries. 
US 8600784 B1 to Ivey et al teaches techniques for predicting suppliers that are most likely to return relevant results.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER P BROCKMAN whose telephone number is (571)270-3404. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARTER P BROCKMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628